UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* BRINX RESOURCES LTD (Name of Issuer) SHARES OF COMMON STOCK (Title of Class of Securities) (CUSIP Number) JEFFREY R. BECKETT SUITE 300 BIRMINGHAM, MI, 48009 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) DECEMBER 17TH, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.þ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of4 Pages) ————— *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 109703108 13D Page2of4 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) JEFF BECKETT 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) OR2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBEROF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNEDBY 8 SHARED VOTING POWER EACH REPORTING PERSON 9 SOLE DISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.71% 14 TYPE OF REPORTING PERSON INDIVIDUAL CUSIP No. 109703108 13D Page3of4 Pages ITEM 1. SECURITY AND ISSUER. SHARES OF COMMON STOCK OF BRINX RESOURCES LTD. ITEM 2. IDENTITY AND BACKGROUND. THIS STATEMENT IS BEING FILED BY JEFFREY BECKETT, A US CITIZEN. HIS PRINCIPAL OCCUPATION IS retired investor/marketing consultant. HE RESIDES AT 6173 Carriage Trail Troy MI 48098. During the last five years, the Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations and similar misdemeanors), and has not been a party to any civil proceeding of a judicial or administrativebody of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining him of future violations of, or prohibiting or mandating activities subject to federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE OR AMOUNT OF FUNDS OR OTHER CONSIDERATION. THE REPORTING PERSON used his own funds from savings and investment accounts to purchase the shares ofthe issuer, these funds total $271,498.24 none of the funds were borrowed. ITEM 4. PURPOSE OF THE TRANSACTION. The Reporting Person acquired the shares for investment purposes. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. A) The Reporting Person collectively (Exhibit 2) holds 2,634,935 units of the issuer representing 10.71% of the issued and outstanding. B) The Reporting Person has the sole power to vote or direct the vote for these shares intheir entirety. C) There were transactions in the last 60 days. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. None ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. N /A CUSIP No. 109703108 13D Page4of4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: December 13th, 2012 By: /s/ Jeffrey R. Beckett Jeffrey Beckett
